1    ANTHONY L. ASHBY, ESQ.
     Nevada Bar No. 4911
2    LADAH LAW FIRM
     517 S. Third Street
3    Las Vegas, NV 89101
     litigation@ladahlaw.com
4    T: 702.252.0055
     Attorney for Plaintiff
5
                                 UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
      DUSTIN BEAVERS, an individual,
8                                                        CASE NO. 2:19-cv-00846-APG-NJK
                             Plaintiff,
9
             vs.                                         STIPULATION AND ORDER TO
10                                                       EXTEND DEADLINE TO RESPOND TO
      GEICO INSURANCE AGENCY dba GEICO                   DEFENDANT’S MOTION TO DISMISS,
11    INSURANCE COMPANY, a foreign                       OR IN THE ALTERNATIVE, TO
      corporation; DOES I through X, inclusive and       SEVERE/BIFURCATE AND TO STAY
12    ROE BUSINESS ENTITIES I through X,                 CLAIMS FOR BAD FAITH
      inclusive,
13
                             Defendant.
14

15          The above named parties, by and through their respective, undersigned counsel of record,
16   hereby stipulate to a one-week extension of time for Plaintiff to respond to Defendant’s Motion to
17
     Dismiss, or In the Alternative, To Sever/Bifurcate And to Stay Claims For Bad Faith, on file herein.
18
     (ECF No. 5).
19
                                   REASONS FOR REQUESTED EXTENSION
20

21          Defendant filed its Motion to Dismiss, or In the Alternative, To Sever/Bifurcate and To Stay

22   Claims For Bad Faith (ECF No. 5) on May 24, 2019, and Plaintiff’s response is due on or before

23   June 7, 2019. However, due to the undersigned’s upcoming trial schedule, Plaintiff requested, and
24   Defendant’s counsel kindly agreed, to extend the deadline for Plaintiff to respond to Defendant’s
25
     Motion to June 14, 2019.
26
            The parties further stipulate that the time for Defendant to prepare any Reply also be
27
     adjusted accordingly.
28
                                                     1
1          The parties enter this stipulation in good faith, and not for reasons of delay or any other

2    untoward purpose.
3
        DATED this 5th day of June, 2019.             DATED this 5th day of June, 2019.
4
      MCCORMICK, BARSTOW,              SHEPPARD LADAH LAW FIRM
5     WAYTE & CARRUTH, LLP
6                                                     /s/Anthony L Ashby, Esq.________
      /s/: Wade M. Hansard, Esq.
                                                      RAMZY PAUL LADAH
7     WADE M. HANSARD                                 Nevada Bar No. 11405
      Nevada Bar No. 8104                             ANTHONY L. ASHBY
8     JONATHAN W. CARLSON                             Nevada Bar No. 4911
      Nevada Bar No. 8104                             517 South Third Street
9     8337 W. Sunset Road, Suite 350                  Las Vegas, NV 89101
      Las Vegas, Nevada 89113                         Attorneys for Plaintiff
10    Attorneys for Defendant

11

12
                                             ORDER
13
                                  6th day of
           IT IS SO ORDERED, this _______ dayJune, 2019.
                                              of June, 2019.
14

15
                                                        _______________________________
16                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
